Bbogdem, J.
“It is well settled that in an action of this kind this Court can review the evidence and determine questions of fact as well as of law, but there is a presumption that the proceedings in the court below are correct, and the appellant must show error.” Parker v. Debnam, 195 N. C., 56, 141 S. E., 535; Castle v. Threadgill, 203 N. C., 441, 166 S. E., 313; Shelly v. Grainger, 204 N. C., 488, 168 S. E., 736.
There was evidence to- support the findings of fact made by the trial judge. Moreover, it has been made to appear to the court that $10,000 of the sum involved in the proceeding has already been borrowed and used by the county for the purpose indicated. Consequently, the question presented is academic. Moore v. Monument Co., 166 N. C., 211, 81 S. E., 170; Rousseau v. Bullis, 201 N. C., 12.
Affirmed.